DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 7-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltgen et al., (U.S. Patent No. 8,898,676, hereinafter “Hiltgen”) in view of Bhattiprolu et al. (U.S. Patent No. 9575739, hereinafter “Bhattiprolu”); further in view of Raviola et al. (U.S. Patent No. 9412080, hereinafter “Raviola”); further in view of Te’eni et al., (U.S. Patent No. 7,140,013, hereinafter “Te’eni”); further in view of Keen et al. (U.S. Patent Application Publication No. 2020/0106876, hereinafter “Keen”).

Claim 1:
Hiltgen teaches a computer-implemented method for upgrading an IT system, comprising: 
determining, by one or more processing units (Column 12, Lines 18-21; One or more embodiments may be implemented as one or more computer programs embodied in one or more computer readable storage media (one or more processing units)), a plurality of existing components of the IT system (Column 5, Lines 15-20; The representation informs (determines) the server processes of the various hardware components (the hardware component is the existing component since it is the component that is not being installed or upgraded)); 

building, by one or more processing units (Column 12, Lines 18-21; One or more embodiments may be implemented as one or more computer programs embodied in one or more computer readable storage media (one or more processing units)), a structural topology of the IT system in accordance with the plurality of existing components and the at least one user component, (Column 5, Lines 15-20; A state manager stores a representation (structural topology) of the datacenter.  The representation informs the server processes of the various hardware components (existing components) and software components (user component) that constitute (built) the datacenter), the structural topology comprising:

at least one connection between the nodes of the plurality of nodes, the at least one connection representing at least one dependency among the plurality of existing components (Column 5, Lines 20-25; The representation includes the dependency relationships (connections) among hardware components (existing components) and software components (user component); Column 5, Lines 39-44; The data construct used to represent a datacenter may be a dependency graph.  In the dependency graph components of the datacenter are represented as nodes and the dependency relationships are represented as edges (connections) in the graph; Column 9, Lines 20-25; Fig. 3A illustrates the dependency graph 300a); and 
  a first node distinct from the plurality of nodes, the first node representing the at least one user component (Column 5, Lines 57-60; A depot manager stores, registers, and otherwise manages the software components that may be installed in the datacenter including new installations, upgrades, feature additions, patches, and so on) (Column 5, Lines 40-43; Descriptors in the dependency graph may represent components of the datacenter (servers, data stores, software, and so on) as “nodes” in the graph). 

However, Hiltgen does not appear to teach: 

a conditional node distinct from the first node and the plurality of nodes, the conditional node is connected to the first node, the conditional node representing a dependency of the at least one user component on an existing component of the plurality of existing components whose node of the plurality of nodes is not directly connected to the first node in the structural topology; and 
providing, by one or more processing units, at least one upgrade recommendation for the IT system in accordance with the structural topology. 

Bhattiprolu discloses dependencies may be hierarchical, for example, software installed by installation file 72A may depend on software installed by another installation file 72B, which may depend on software installed by installation file 72C, etc. (at least “software installed by installation file 72C” corresponds to a node not directly connected to the first node since software installed by installation file 72A is directly connected to software installed by installation file 72B) (Column 10, Lines 22-26). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Hiltgen with the teachings of Bhattiprolu by modifying Hiltgen’s dependency graph to support Bhattiprolu’s hierarchical dependencies.  One of ordinary skill in the art would have been motivated to do so in order to take into account complex dependencies that may exist in the datacenter. 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Hiltgen and Bhattiprolu with the teachings of Raviola by modifying Bhattiprolu’s hierarchical dependencies to be visualized as nodes.  One of ordinary skill in the art would have been motivated to do so in order to highlight or emphasize conditional nodes from other nodes in the dependency graph. 

Te’eni teaches, providing, by one or more processing units, at least one upgrade recommendation for the IT system in accordance with the structural topology (Column 4, Lines 3-12; The program associates a list of installed components with lists of components to be installed, removed or updated; Column 7, Lines 35-40; The system upgrade information table 24 includes (provides) a list of actions to be done.  The list of actions are built in the following form: “install 1024” or “update 1057 to 1058”.  An action is a request (recommendation) for installing and/or uninstalling (upgrading)).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Hiltgen with the teachings of Te’eni by modifying the method in Hiltgen to recommend system upgrades to the components, as disclosed by Te’eni.  One of ordinary skill in the art would have been motivated to do so in order to prevent any one component from not upgrading successfully or becoming incompatible with other components (Hiltgen, Column 1, Lines 35-38). 



At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Hiltgen and Te’eni’s metadata extraction with Keen’s natural language processing in order to automate the understanding, interpretation and manipulation of human language (Keen, § 0003, Lines 5-6). 

Claim 2:
Hiltgen in view of Bhattiprolu further in view of Raviola, Te’eni, and Keen further teaches: 
extracting, by one or more processing units (Hiltgen, Column 12, Lines 18-21; One or more embodiments may be implemented as one or more computer programs embodied in one or more computer readable storage media (one or more processing units)), respective metadata for the plurality of existing components (Hiltgen, Column 6, Lines 29-35; The metadata (respective metadata) in a feature bundle may include any information that may be used to describe the relationship of its payload (user component) with other components (existing component) in the data center; Hiltgen, Column 6, Lines 6-8; The metadata may be stored in the depot data store 224 (hence the metadata is extracted from the depot store)); and 
building, by one or more processing units (Hiltgen, Column 12, Lines 18-21; One or more embodiments may be implemented as one or more computer programs embodied in one or more computer readable storage media (one or more processing units)), the structural topology of the IT system in accordance with the respective 

Claim 3:
Hiltgen in view of Bhattiprolu further in view of Raviola, Te’eni, and Keen further teaches wherein the respective extracted metadata for the plurality of existing components and the respective metadata for the at least one user component comprises: 
compatibility information of the plurality of existing components and the at least one user component (Hiltgen, Column 6, Lines 29-32; The metadata in a feature bundle may include any information that may be used to describe the relationship of its payload (user component) with other components (other components may include the hardware components, i.e. existing components) in the datacenter to facilitate compatibility determinations (compatibility information)); and 


Claim 4:
Hiltgen in view of Bhattiprolu further in view of Raviola, Te’eni, and Keen further teaches verifying, by one or more processing units (Hiltgen, Column 12, Lines 18-21; One or more embodiments may be implemented as one or more computer programs embodied in one or more computer readable storage media (one or more processing units)), compatibility of the plurality of existing components and the at least one user component in accordance with the compatibility information (Hiltgen, Column 6, Lines 29-32; The metadata in a feature bundle may include any information that may be used to describe the relationship of its payload (user component) with other components (other components may include the hardware components, i.e. existing components) in the datacenter to facilitate compatibility determinations (verifications)).

Claim 7:
Hiltgen in view of Bhattiprolu further in view of Raviola, Te’eni, and Keen further teaches, the computer-implemented method of claim 1, wherein the conditional node comprises a collection of all the dependencies of the at least one user component on the plurality of existing components of the IT system (Bhattiprolu, Column 10, Lines 22-26; Dependencies may be hierarchical, for example, software installed by installation file 

Claim 8:
Claim 8 is the computer program product of the method in claim 1 and therefore is rejected under the same grounds as claim 1.  See Hiltgen, Column 12, Lines 18-21. 

Claim 9:
Claim 9 is the computer program product of the method in claim 2 and therefore is rejected under the same grounds as claim 2. 

Claim 10:
Claim 10 is the computer program product of the method in claim 3 and therefore is rejected under the same grounds as claim 3. 

Claim 11:
Claim 11 is the computer program product of the method in claim 4 and therefore is rejected under the same grounds as claim 4. 

Claim 14:
Claim 14 is the computer program product of the method in claim 7 and therefore is rejected under the same grounds as claim 7. 

Claim 15:


Claim 16:
Claim 16 is the system of the method in claim 2 and therefore is rejected under the same grounds as claim 2. 

Claim 17:
Claim 17 is the system of the method in claim 3 and therefore is rejected under the same grounds as claim 3. 

Claim 18:
Claim 18 is the system of the method in claim 4 and therefore is rejected under the same grounds as claim 4. 

Claim 20:
Claim 20 is the system of the method in claim 7 and therefore is rejected under the same grounds as claim 7. 

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hiltgen et al., (U.S. Patent No. 8,898,676, hereinafter “Hiltgen”) in view of Bhattiprolu et al. (U.S. Patent No. 9575739, hereinafter “Bhattiprolu”); further in view of Raviola et al. (U.S. Patent No. 9412080, hereinafter “Raviola”); further in view of Te’eni .

Claim 5:
Hiltgen in view of Bhattiprolu further in view of Raviola, Te’eni, and Keen teaches the computer-implemented method of claim 1.

However, it appears none of Hiltgen, Bhattiprolu, Raviola, Te’eni, and Keen teach:  
Page 38 of 46P201806288US01 receiving, by one or more processing units, respective costs for the plurality of existing components and the at least one user component, 
associating, by one or more processing units, the respective costs with the plurality of existing components and the at least one user component in the structural topology of the IT system; and 
providing, by one or more processing units, at least one upgrade recommendation for the IT system with cost information further in accordance with the respective associated costs.

Jain teaches: 
Page 38 of 46P201806288US01receiving, by one or more processing units, respective costs for the plurality of existing components and the at least one user component (Column 16, Lines 18-20; A cost in terms of resources (resource includes devices which equates to the existing components and user components) can be determined (received) for each potential change); 

providing, by one or more processing units, at least one upgrade recommendation for the IT system with cost information further in accordance with the respective associated costs (Column 16, Lines 17-18; Cost (respective cost) can be used as a criteria for identifying (providing) potential (recommended) network changes (upgrades); Column 16, Lines 29-30; Implementations may recommend one or more of the identified potential network changes using a cost-benefit analysis (hence cost information may be provided as part of the upgrade recommendation)).

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Hiltgen, Bhattiprolu, Raviola, Te’eni, and Keen with the teachings of Jain by including cost in the upgrade analysis.  

Claim 6:
Hiltgen in view of Bhattiprolu and further in view of Raviola, Te’eni, Keen, and Jain further teaches wherein the at least one upgrade recommendation for the IT system comprises a recommendation with the lowest costs (Jain, Column 16, Lines 30-35; Further implementations may recommend one or more of the identified potential network changes using a cost-benefit analysis.  Some implementations may recommend the least expensive (lowest costs) network change (upgrade recommendation) that is expected to meet a given constraint requirement).

The motivation to combine is the same as that in the rejection of claim 5. 

Claim 12:
Claim 12 is the computer program product of the method in claim 5 and therefore is rejected under the same grounds as claim 5.

Claim 13:
Claim 13 is the computer program product of the method in claim 6 and therefore is rejected under the same grounds as claim 6. 

Claim 19:
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 on pages 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection of claims 1, 8, and 15, Bhattiprolu discloses hierarchical dependencies corresponding to the claimed conditional dependencies while Raviola discloses visualizing conditional dependencies as a node (as opposed to an edge). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2019/0318288 (Noskov et al.) – Computer Systems and Methods for Performing Root Cause Analysis and Building a Predictive Model for Rare Event Occurrences in Plant-Wide Operations – Dependency graph with nodes and edges where the edges represent conditional dependencies between the nodes. 
U.S. Patent No. 9557879 (Wang et al.) – System for Inferring Dependencies Among Computing Systems – Rolling up objects to select a subset thereof is a process applying a filter condition to successive nodes in a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452